       Case 1:21-cv-00761-WJ-JFR Document 486 Filed 09/07/21 Page 1 of 3




                                                                                   F'HLED
                       rN   rHE uNrrED srArES DrsrRrcr
                                                                      "dkm%T,S,Tfi|.?'ilfrT_1HJ'
                                                                        t,               ax
                            FoR rHE   DrsrRrcr oF NEw MExIqF                       sEP        2A?1
                                                                                                           ;n
                                                                                                         .,s
                                                                                                           !_!t




                                                                             MITCi-lHl-L i{. Er-F Itls

Tatyana Evgenievna Drevaleva
                                                                                * OLERK              -*E
       Plaintiff                                               Case   No. 1:21-cv-00   761#
                      v.

1) The U.S. Department of Veterans    Affairs

2)Mr. Denis Richard McDonough      as a Secretary   of
  the U.S. Department of Veterans Affairs

       Defendants




  Notice of Completion, the Civil Local Rules of the U.S. District Court for the District of

                                   New Mexico, Rule 7.a@.)



       My Motion for an Expedited Jury Trial that is           consolidated    with my Motion for
Permanent Injunction (Doc. No. 458) is ready for a decision.


       Date: September 02, 2021


       Plaintiff Pro Se. Ms. Tatyana Drevaleva

       Signature:
                        Wwr" f, f*W

                                            Page 1 of 1
       Case 1:21-cv-00761-WJ-JFR Document 486 Filed 09/07/21 Page 2 of 3




                        IN THE UNITED STATES DISTRICT COURT


                             FOR THE DISTRICT OF NEW MEXICO




T aty ana Evgenievna   Drevaleva

       Plaintiff                                                  Case   No.   1   :21 -cv-007   6l-LF
                        v.

1) The U.S. Department of Veterans Affairs

2)Mr. Denis Richard McDonough         as a Secretary    of
  the U.S. Department of Veterans Affairs

       Defendants




                                  SECOND PROPOSED ORDER.


       GOOD CAUSE APPEARING THEREFORE,                           IT IS HEREBY ORDERED that
Plaintiff s Motion for an Expedited Jury Trial is GRANTED.

       A Jury Trial with     a reduced Panel   of six Jurors is scheduled on

       The factual issue that six Jurors       will try is: whether or not Assistant Manager Mr. Phil
Johnson and Manager Ms. Carla Dunkelberger conspired with each other in order to fire                    Plaintiff
Tatyata Drevaleva for requesting a time off to go to Russia to refill a prescription of Plaintiffls

hormonal pills and to perform an In-Vitro Fertilization (IVF) procedure.




                                                 Page 1 of 2
          Case 1:21-cv-00761-WJ-JFR Document 486 Filed 09/07/21 Page 3 of 3




          These six Jurors   will   also decide on   Plaintiff   s   Motion for Permanent Injunction in a form

of getting reinstated back to work at any VAMC and being awarded with a full amount of lost
salary and benefits as        a result of discrimination and unlawful termination of Plaintiffs
employment from the New Mexico VA health Care Systemin2}l7.


          As an alternative, a Court trial is scheduled on the issue of the Permanent Injunction,          see

the   N.M. R. Civ. P. Dist. Ct. 1-039 (A.)

          As an alternative, an Advisory Jury will decide on the issue of the Permanent Injunction,

see the   N.M. R. Civ. P. Dist. Ct. 1-039 (B.)

          Regardless of the six Juror Trial, the Plaintiff IS         AWARDED with permanent injunction.
Defendants the U.S. Department of Veterans affairs and Mr. Denis Richard McDonough are

ORDERED to reinstate Plaintiff back to her work at any VAMC and to award Plaintiff with                     a

full amount of her lost salary and benefits.

          Plaintiff preserves the right to demand the second twelve Juror Trial.

          IT IS SO ORDERED.




          Date:                          The Chief District Judge the Honorable William Paul Johnson




                                                     Page? of 2
